Chief Justice ROVTRA,
dissenting:
The majority concludes that Central Bank Denver, N.A. (Bank) has stated a claim upon which relief can be granted based upon the tort of negligent misrepresentation. While we have recognized that professionals may owe a duty of care to third parties who justifiably rely on factual statements provided in a business setting, see Keller v. A.O. Smith Harvestore Products, 819 P.2d 69 (Colo.1991), the majority incorrectly concludes that negligent misrepresentation should be recognized in the legal context. Even assuming such a duty is appropriately imposed, under the facts of this case the Bank has failed to establish a claim for negligent misrepresentation as a matter of law.
I.
The majority accurately sets forth the facts underlying the dispute between the Bank and counsel15 regarding the issue of the Winter Park Development Authority (Authority) Urban Renewal Redevelopment bonds. Although the Bank originally sued the Town of Winter Park (Town) and the Authority, the claims were time barred and have since been dismissed. Central Bank Denver v. Town of Winter Park, 92CA1560 (Colo.App. Dec. 16, 1993) (not selected for official publication). As a result, counsel remain the sole defendants available to shoulder liability for the Bank’s losses.
I believe, however, the majority does not adequately recount the collateral dispute between the Town and the Grand County School District 2 (School District) that prompted counsel’s delivery of the opinion letters. Because the facts known to counsel when the opinion letters were prepared provide the basis for any negligent misrepresentation claim, a brief history of this controversy needs to be set out.
In June 1984, prior to issuing any notes or bonds, the Town council adopted a resolution to submit to the voters the issues raised by the proposed Urban Renewal Redevelopment Plan (Plan).16 In Referendum 117, the voters approved the Plan by a vote of 72 to 53. The Referendum contained all of the statutorily required factual findings together with a recitation that the Town council thereby made all of the required findings.17 By later *241resolution (No. 178) the Town council approved the election results and confirmed adoption of the Plan and the statutory findings.
On September 6, 1984, the East Grand County School District filed a lawsuit challenging the adoption and implementation of the Plan, claiming that the Town council failed to make the findings of fact required by statute. On April 4, 1985, the trial court dismissed the School District’s complaint against the Town and the Authority finding that “the Winter Park Town Council made the necessary findings after public hearings as required by C.R.S. 31-25-107 ...” The parties then submitted a joint stipulation of fact acknowledging that the Town council had not made the factual findings required by section 31-25-107(4) prior to referring the issue to the voters. Based upon this stipulation, the trial court granted a motion to reconsider and later reversed its prior order, finding that the Plan did not comply with the statutory requirements, and as a result declared the Plan void on March 26, 1986.
In East Grand County School Dist. 2 v. Winter Park, 739 P.2d 862 (Colo.App.1987), the court of appeals affirmed, concluding that the incorporation of the required factual findings into a proposed ordinance submitted to the voters did not satisfy the statutory requirements. Id. at 865. The Town council’s decision to adopt the findings simultaneously with the approval of the referendum resulted in invalidation of the Plan, and ultimately caused the Town to default on the Series 1985A Bonds.
II. Duty to Non-client Third Parties
The majority correctly points out the lon-gheld view in Colorado that attorneys do not owe a duty to non-client third parties absent fraud or malice. Maj. op. at 235-36. We have consistently declined the opportunity to overturn the principle initially articulated by the court of appeals nearly twenty years ago that an attorney “[wjhile fulfilling his obligation to his client, [ ] is liable for injuries to third parties only when his conduct is fraudulent or malicious.” Weigel v. Hardesty, 37 Colo.App. 541, 543, 549 P.2d 1335, 1337 (1976).18 The majority summarily dismisses this established tenet, concluding that because we have recognized a claim for relief for negligent misrepresentation, we should recognize that attorneys too may be liable under this doctrine. Though courts have recently become more willing to impose third-party liability upon attorneys, see Joan Teshima, Annotation, Attorney’s Liability, to One Other Than Immediate Client, for Negligence in Connection with Legal Duties, 61 A.L.R.4th 615 §§ 11-14 (1988 & 1994 Supp.), in my view the majority too quickly imposes a duty where historically none has existed. In so doing it fails to adequately consider the unique nature of attorney-client relationships.
The court of appeals first recognized the tort of negligent misrepresentation in First National Bank v. Collins, 616 P.2d 154 (Colo.App.1980). We considered the availability of this claim for relief over a decade later in Keller v. A.O. Smith Harvestore Products, 819 P.2d 69 (Colo.1991). There, we concluded that in some circumstances a claim of negligent misrepresentation may be available to contracting parties in addition to any claim *242for breach of contract. Keller, 819 P.2d at 72. Here, the majority concludes that our prior recognition of this claim, and the willingness of a few jurisdictions to use this claim as a basis for attorney liability sanctions our imposition of liability in this case. Maj. op. at 236-37. In my view the majority collapses the legal duty analysis into the definition of the claim for relief. However, the question on appeal is “[wjhether an attorney who issues a legal opinion in connection with a municipal note or bond offering owes a duty to a non-client that would support a claim for negligent misrepresentation....” The majority ignores the initial inquiry of whether the relationship between the parties should give rise to any legal duty.
Before any action grounded in negligence can be maintained the defendant must owe the plaintiff a duty of care. See Perreira v. State, 768 P.2d 1198, 1208 (Colo.1989); Turner v. Grier, 608 P.2d 356 (Colo.App.1979); see also Miami Int’l Realty Co. v. Paynter, 841 F.2d 348, 353 (10th Cir.1988) (explaining the elements of negligent misrepresentation must be looked at in conjunction with general principles of negligence law). Imposition of a legal duty and the scope of that duty is a question of law. See, e.g., Cannes v. Molalla Transp. Sys., Inc., 831 P.2d 1316, 1320 (Colo.1992); Perreira, 768 P.2d at 1208. We have on several occasions delineated the factors that require consideration prior to imposing a duty of care, including: (1) the risk involved; (2) the foreseeability and likelihood of injury as weighed against the social utility of the actors’ conduct; (3) the magnitude of the burden of guarding against injury or harm; and (4) the consequences of placing the burden upon the actor.19 See, e.g., Bath Excavating & Constr. Co. v. Wills, 847 P.2d 1141, 1147 (Colo.1993). In refusing to recognize third-party claims against attorneys absent fraud or malice, courts have recognized several policies that militate against expanding attorney liability: (1) the attorney’s duty of loyalty and effective advocacy for his client; (2) the nature of the adversarial relationship between an attorney and other parties; and (3) the potential liability to an unlimited number of third parties if attorney liability to third parties should be extended. See, e.g., Montano v. Land Title Guar. Co., 778 P.2d at 330-31. Here, the majority fails to weigh those factors that we have explained require consideration before imposing a legal duty, and dismisses the policies underlying decisions where courts have declined to impose attorney third-party liability. Instead, the majority concludes a legal duty can be imposed based on its view that the parties’ relationship was not adversarial, and that reliance on the opinion letters was foreseeable. Maj. op. at 237. I believe these factors are not dispositive, and are better viewed in the context of all the factors to be considered when imposing a legal duty. We have explained that a court’s determination of whether a legal duty exists is “an expression of the sum total of those considerations of policy which lead the law to say that the plaintiff is [or is not] entitled to protection.” Observatory Corp. v. Daly, 780 P.2d 462 (Colo.1989) (citations omitted).
1. Risk.
Here, the risk involved is the possibility of injury to a sophisticated third party lender. Typically, financing transactions carry some degree of risk that the deal will fail. No question exists that legal opinion letters serve as valuable tools in financing transactions to help evaluate these risks. See Committee on Legal Opinions, Third PaHy Legal Opinions, 47 Bus.Law. 167 (1991-92). Because financing transactions have some inherent risk, whether liability should be imposed depends not only on the existence of the risk, but also upon whether the opinion writer is rightly considered an insurer or guarantor of the expression of professional *243judgment.20 The comments to Restatement (Second) of Torts section 552 explain “one who relies upon information in connection with a commercial transaction may reasonably expect to hold the maker to a duty of care only in circumstances in which the maker was manifestly aware of the use to which the information was to be put and intended to supply it for that purpose.” Restatement (Second) of Torts § 552 cmt. a. While counsel was aware that the opinions would be relied upon to evaluate the merit of the existing lawsuit and the risk of harm, nowhere in the record nor the letters does it indicate that counsel knew the purpose of the opinion was to transform them from advisors to insurers.
2.Foreseeability of injury weighed against social utility.
Here, a likelihood existed that the Bank would suffer injury if counsel’s opinions proved incorrect. Indeed, the bank’s injury has manifested itself in this lawsuit. Foreseeability is not, however, the sole test for imposing a duty. See Observatory Corp., 780 P.2d at 468. The social utility of counsel’s conduct must be weighed. In my view the policies previously articulated to reject imposition of a duty relate to the social utility of counsel’s conduct. The majority’s statement that the “business deal between petitioners [counsel] and respondent [Bank] was not an adversarial one, but one in which respondent relied on petitioners’ representations,” maj. op. at 235, does not alter the fact that here counsel at all times represented the Town and the Authority, and owed the highest duty of loyalty to these clients, not to the Bank.
3.The magnitude of the burden of guarding against such harm.
This question goes to the Bank’s role in this dispute. I believe the Bank, sophisticated in the business of purchasing municipal securities, could have ascertained the risks involved in the lawsuit which was fully disclosed in the underwriter’s private placement offering. The dispute was a matter of public record, involving questions of statutory interpretation. Moreover, the Bank expressly assumed the burden of guarding against the harm. It conducted an investigation of the Bond issue, evidenced by the Private Placement Letter delivered to the Bond Underwriters, and determined to proceed with the transaction.21 That the Bank’s efforts failed to protect against risk of loss does not require this court to transfer this burden to counsel.
4.The consequences of placing the burden upon the actor.
The consequences of imposing third party liability upon attorneys have not yet been fully explored. Arguably, benefits will accrue to all individuals involved in third party transactions if attorneys undertake to more carefully assess risks. However, burdening attorneys with a duty to parties other than their client raises questions regarding impermissible conflicts of interest.22 The attorney may find herself placed in the middle of a transaction, liable to both parties. See, e.g., *244Douglas A. Cifu, Expanding Legal Malpractice to Non-Client Third Parties — At What Cost?, 28 Colum.J.L. & Soc.Probs. 1, 13 (1989); see also Goodman v. Kennedy, 18 Cal.3d 335, 134 Cal.Rptr. 375, 381, 556 P.2d 737, 743 (1976):
The attorney’s preoccupation or concern with the possibility of claims based on mere negligence (as distinct from fraud or malice) by any with whom the client might deal “would prevent him from devoting his entire energies to his client’s interests.” The result would be both “an undue burden on the profession” and a diminution in the quality of the legal services received by the client, (internal citations omitted).
The majority fails to give adequate consideration to all of the policies implicated in imposing liability. Based upon my understanding of those policies I am not persuaded that counsel owed a legal duty to the Bank.
III. Summary judgment
Even under the majority’s rationale, the district court properly dismissed the Bank’s claims upon summary judgment. The majority correctly sets forth the standards for granting summary judgment. Maj. op. at 235. Genuine issues of material fact, however, are not raised simply by means of counsel’s argument, but must be raised by specific factual allegations showing a factual controversy. See Goldman v. Union Bank and Trust, 765 P.2d 638, 640 (Colo.App.1988). Assuming counsel owed a duty to the Bank, under the circumstances of this case no factual controversy has been demonstrated, and the Bank’s claims should be dismissed as a matter of law.
Restatement (Second) of Torts, section 552 provides that:
(1) One who, in the course of his business, profession or employment, ... supplies false information for the guidance of others in their business transactions, is subject to liability for pecuniary loss caused to them by their justifiable reliance upon the information, if he fails to exercise reasonable care or competence in obtaining or communicating the information.
Restatement (Second) of Torts § 552 (1976).23
In my view two of the prerequisites to establish a claim for negligent misrepresentation are not present as a matter of a law.
A. No false information.
“Expressions of opinion cannot support a misrepresentation claim.” Maj. op. at 237; see also Chacon v. Scavo, 145 Colo. 222, 358 P.2d 614 (1960). The majority concludes the opinion letters were “mixed statements of law and fact.” Maj. op. at 237.24 It goes on to declare that “[t]he opinion letters state that the Town and Authority complied with section 31-25-107(4) before adopting the Plan.” Maj. op. at 238. The letters contain no such specific representation regarding the adoption of the factual findings. The pertinent portions of the opinion letters, each of *245which follow substantially the same format, are outlined below:
Based upon the foregoing examination and review, I am of the opinion that ... [t]he Urban Renewal Plan was duly passed upon and approved by the Town in accordance with all the requirements of law,
[[Image here]]
With respect to the section of the Official Statement captioned “LITIGATION,” I am of the opinion that the Town has adopted the Urban Renewal Plan in accordance with all requirements of the laws of the State of Colorado and the Charter of the Town. Accordingly, I am of the opinion that the plaintiffs have alleged facts in their complaints which are insufficient to allow the plaintiffs to prevail in court, and the allegations set forth therein are substantially without merit.
[[Image here]]
As to the remaining allegations contained in the complaints described in the section of the Memorandum captioned “LITIGATION”, I am of the opinion that the plaintiffs have alleged facts in their complaints which are insufficient to allow the plaintiffs to ultimately prevail in court, and that the allegations set forth therein are without merit. Although the defendants in such an action should prevail, based upon current Colorado law, a final determination may not occur for an extended period of time.
(Emphasis supplied).
In the School District dispute, the Town, the Authority and counsel maintained that the electorate acted as the governing body competent to make the factual findings required under section 31-25-107(4). East Grand County School Dist. 2, 739 P.2d at 865. The factual findings were included in the referendum passed by the voters, and contained in the resolution adopted by the Town ratifying the election results. Id. at 864. Counsel also believed that the Town implicitly made the necessary findings upon approval of the election results. Id. at 865.
No doubt exists that the required factual findings were made by both the voters and the Town council. Disposition of the School District’s claim depended upon the court’s statutory interpretation of when the findings were required, and the governing body competent to make the findings. Though the court of appeals’ opinion in East Grand County School Dist. 2 v. Winter Park, 739 P.2d 862 (Colo.App.1987), is not under review, the court’s conclusion that the Plan was void because the findings were not made prior to adoption of the resolution does not convert counsel’s opinions into misrepresentations.25
No material misstatement occurred when counsel stated that in its opinion, “the Plan was duly passed upon and approved by the Town in accordance with all the requirements of law.” Instead, the letters provided counsel’s view on the merit of the School District’s lawsuit. We have explained that a party who relies on a representation of law does so at its own risk. Chacon, 145 Colo. at 222, 358 P.2d at 614 (“[T]he general rule is that a representation of law is a mere expression of opinion, and impotent to avoid a contract or support an action for damages.” (citations omitted)). I agree with Judge Tur si’s dissenting opinion that the facts relied upon by counsel were legally insufficient to sustain the opinions, but did not constitute misrepresentations of fact sufficient to sustain liability. Central Bank v. Mehaffy, Rider, Windholz & Wilson, 865 P.2d at 867.
*246B. No reliance.
Second, the Bank did not justifiably rely on the opinion letters as a matter of law. Close reading of the October 16, 1986, letter entitled “Private Placement Letter” demonstrates that it is a clear and unambiguous disclaimer of reliance by the Bank with respect to the Series 1985A Bond Issue.26 The fact that the Letter should be construed in the context of the transactions between the Authority and the Town does not make the Private Placement Letter ambiguous. Considering the Letter in context clarifies that it relates to the Series 1985A Bond issue alone.
The initial paragraph of the Private Placement Letter defines “Bonds” as the Series 1985A bonds issued in the amount of $5,015,-000 by the Winter Park Development Authority. These named series bonds cannot reasonably be confused with the prior issues which were consistently referred to as the 1984 and 1985 Notes.27 The Letter is addressed to E.F. Hutton and Company, Inc., the underwriters for the Series 1985A Bonds, in contrast with the February 28, 1985, Private Placement Letter addressed to the Note underwriter, Hanifen, Imhoff Inc. The Letter refers to the October 16, 1985, Private Placement Memorandum which describes in full detail the Series 1985A Bonds.28 Only a tortured or cursory reading would lead to the conclusion that the Letter was a disclaimer of reliance for any transaction other than the Series 1985A Bond issue.
The statement that the Bank conducted an investigation to the “extent it believes necessary” does nothing more than indicate that the Bank was subjectively satisfied with the extent of its due diligence investigation. Moreover, the letter concludes that the Bank did not “rely on any other party or person to undertake the furnishing or verification of information relating to this transaction.” (emphasis supplied). “Any” means “one, no matter what one: every — used as a function word especially in assertions or denials to indicate that one that is selected is without restriction or limitation of choice.” Webster’s Third New International Dictionary 97 (1986). Use of the adjective “any” eliminates all speculation that the Bank relied on other parties, including counsel. Thus, the Private Placement Letter specifically negates the element of reliance required for any claim of negligent misrepresentation.
In my view both counsel’s opinion letter and the Bank’s disclaimer letter are exactly what they purport to be, and define the relationship between the parties. The Bank has not stated a claim upon which relief can be granted and the district court’s entry of summary judgment should be affirmed.
I am authorized to say that Justice MUL-LARKEY joins in this dissent.

. Petitioners include Mehaffy, Rider, Windholz & Wilson; John R. Mehaffy; James Windholz; James A. Windholz, P.C.; O'Connor & Hannan; and Arnold Kaplan (collectively referred to as counsel). John Mehaffy represented the Town of Winter Park, James Windholz represented the Authority in collateral litigation and Arnold Kap-lan acted as bond counsel.


. The Town council had previously held two meetings at which some of the electorate voiced concern over tax increases necessary to finance the Plan. Although the council had prepared a resolution to make the appropriate findings to implement the Plan, council members adopted a resolution to put the matter to the voters at a special election. Section 5.7 of the Winter Park Home Rule Charter provides the town council with “the power to submit at a regular or special election any proposed ordinance or any question to a vote of the electors.”


.Section 31-25-107(4) provides;
*241(4) Following such hearing, the governing body may approve an urban renewal plan if it finds that:
(a) A feasible method exists for the relocation of individuals and families who will be displaced by the urban renewal project in decent, safe and sanitary dwelling accommodations within their means and without undue hardship to such individuals and families;
(b) The urban renewal plan conforms to the general plan of the municipality as a whole; and
(c) The urban renewal plan will afford maximum opportunity, consistent with the sound needs of the municipality as a whole, for the rehabilitation or redevelopment of the urban renewal area by private enterprise.
§ 31-25-107(4), 12B C.R.S. (1986).


. See Klancke v. Smith, 829 P.2d 464, 466-67 (Colo.App.1992), cert. denied, No. 91SC797 (Colo. May 18, 1992); Schmidt v. Frankewich, 819 P.2d 1074, 1079 (Colo.App.1991), cert. denied, No. 91SC469 (Colo. Oct. 28, 1991); McGee v. Hyatt Legal Servs., Inc., 813 P.2d 754, 757 (Colo.App.1990), cert. denied, No. 90SC753 (Colo. July 29, 1991); see also Lavern Glover and Athlyn Glover v. William H. Southard, No. 93CA1261 - P.2d - (Colo.App. Nov. 3, 1994); Montano v. Land Title Guar. Co., 778 P.2d 328, 331 (Colo.App.1989).


. The California Supreme Court has identified five factors to be considered when attorney liability for negligence to a non-client is at issue:
1. the extent to which the transaction was intended to affect the plaintiff;
2. the foreseeability of harm to the plaintiff;
3. the degree of certainty that the plaintiff suffered injury;
4. the closeness of connection between the defendant’s conduct and the injury suffered;
5. the policy of preventing future harm.
Biakanja v. Irving, 49 Cal.2d 647, 320 P.2d 16 (1958).


. The Committee on Legal Opinions in its Report on Third Parly Legal Opinions explained a key premise underlying the report is that "[b]y rendering a professional opinion, the opinion giver does not become an insurer or guarantor ... [n]or does rendering the opinion guarantee the outcome of any legal dispute that may arise out of the transaction.” Third Party Legal Opinions, supra, at 171.


. In the materials provided to support the motion for summary judgment an expert articulated several straightforward methods that were available to the Bank to safeguard against the potential loss, including holding the proceeds from the 1984 issue in escrow until the lawsuit was settled, dissolving the Authority and beginning the process again to directly deal with the School District's claims, securing additional collateral such as developer guarantees or a surety, or purchasing municipal insurance. Letter from Arthur L Zimmer to Bernard J. Sapp dated March 21, 1992.


.Rule 2.3 of the Colorado Rules of Professional Conduct contemplates attorney evaluation of a client matter for third-party use. The rules recognize the potential for conflict and attempt to alleviate the problem by allowing evaluation only when the lawyer reasonably believes that making the evaluation is compatible with other aspects of the lawyer's relationship with the client, while still protecting the attorney-client confidences. The comments explain that the question of whether a legal duly to a third-party arises is beyond the scope of the Rules.


. CJI-Civ.2d 9:3B, Negligent Misrepresentation Causing Financial Loss in a Business Transaction — Elements of Liability, sets out the following elements:
1. The defendant gave false information to the plaintiff;
2. The defendant gave such information to the plaintiff in the course of the (defendant's [business] [profession] [employment]) (a transaction in which the defendant had a financial interest);
3. The defendant gave the information to the plaintiff for the (guidance) (use) of the plaintiff in a business transaction;
4. The defendant was negligent in obtaining or communicating the information;
5. The defendant gave the information with the intent or knowing that (the plaintiff) (a limited group of persons of which the plaintiff was a member) would (act) (or) (decide not to act) in reliance on the information;
6. The plaintiff relied on the information supplied by the defendant;
7. This reliance on the information supplied by the defendant caused damage to the plaintiff.
CJI-Civ.2d 9:3C defines unreasonable reliance: One is negligent in relying on information given by another when a reasonable person in the same or similar circumstances would not have so relied.


. The majority later states that the "letters make statements that may constitute statements of fact, not merely representations of law.” Maj. op. at 238. Close reading of the letters simply fails to indicate any factual misstatement. At the time they were rendered the opinions merely stated counsel’s view on the merits of the pending lawsuit.


. In my view the fact that the trial court, intimately familiar with the collateral dispute between the Town and the School District, found that "the legal opinions are not statements of facts, present or past” is significant. The trial court also dismissed the Bank’s claims under the Colorado Securities Act which would have required the Bank to prove "untrue statements of material fact” or omission. The court found that:
Plaintiff's Complaint does not allege any representations other than connected with the legal opinions and letters concerning the litigation. ... The Court finds the claims may stand against the other defendants, but will be dismissed as to the attorney defendants.
The trial court found that two separate claims requiring a material misrepresentation could not stand based upon the opinions provided by counsel. Further, the court of appeals affirmed the trial court’s dismissal of the Bank's claims under the Colorado Securities Act.


.Though the court of appeals and the parties characterize the Private Placement Letter as a "comfort letter” the letter does not readily fit within this category of correspondence. Comfort letters are typically issued by accountants to underwriters and are used as an integral part of the underwriter's statutory due diligence defense against liability under federal securities laws. See Bruce L. Resnilc, Understanding Comfort Letters for Underwriters, 34 Bus.Law. 1725, 1745 (1979).


. The 1984 and 1985 notes have been fully paid and retired and the Bank has no damages stemming from their purchase.


. The majority correctly points out that the Bank previously executed a similar Private Placement Letter dated February 28, 1985, which referenced Notes issued in the amount of $4,500,-000 in connection with a Private Placement Memorandum dated February 28, 1985. Maj. op. at 234.